Citation Nr: 1604269	
Decision Date: 02/05/16    Archive Date: 02/11/16

DOCKET NO.  10-35 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for intervertebral disc syndrome of the lumbar spine, to include as secondary to lumbar strain.  

2.  Entitlement to a rating in excess of 10 percent for lumbar strain.

3.  Entitlement to a temporary total disability rating for convalescent purposes following June 11, 2009 surgery for the lumbar spine.


REPRESENTATION

Veteran represented by:	Kenneth Kabb, Attorney-at-Law


WITNESS AT HEARINGS ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

J.N. Moats, Counsel


INTRODUCTION

The Veteran served on active duty from September 2000 to September 2004. 

The matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2009 and December 2011 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The September 2009 rating decision denied a rating in excess of 10 percent for lumbar strain as well as a temporary total evaluation following surgery requiring convalescence.  The December 2011 rating decision denied service connection for intervertebral disc syndrome, claimed as bulging/herniated disks.    

In March 2014, the Veteran testified before a Decision Review Officer (DRO) at the RO.  In November 2015, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge at the local RO.  Transcripts of the hearings are associated with the file.  

Additional evidence was associated with the record after the issuance of an October 2014 supplemental statement of the case addressing the issues for an increased rating and a temporary total rating and an October 2014 statement of the case addressing the claim for service connection.  At the Board hearing, the Veteran waived Agency of Original Jurisdiction (AOJ) of this evidence with respect to the increased rating and temporary total claims.  38 C.F.R. § 20.1304(c) (2015).  Moreover, with respect to the claim for service connection, the Board observes that section 501 of the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law (PL) 112-154, which amends 38 U.S.C. § 7105 by adding new paragraph (e), provides that if new evidence is submitted with or after a Substantive Appeal received on or after February 2, 2013, then it is subject to initial review by the Board unless the Veteran explicitly requests AOJ consideration.  In the instant case, the Veteran's substantive appeal with respect to this issue was received in November 2014.  In turn, a waiver of this additional evidence was not necessary.  As such, the Board may properly consider such evidence.  

As a final preliminary matter, the Board notes that this appeal was processed using the paperless, electronic Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  

The issues of entitlement to a rating in excess of 10 percent for lumbar strain and entitlement to a temporary total disability rating for convalescent purposes following June 11, 2009 surgery for the lumbar spine are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

Resolving all doubt in favor of the Veteran, intervertebral disc syndrome of the lumbar spine is causally related to his active duty service.  


CONCLUSION OF LAW

The criteria for a grant of service connection for intervertebral disc syndrome of the lumbar spine have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R.  §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board's decision to grant service connection for intervertebral disc syndrome of the lumbar spine herein constitutes a complete grant of the benefit sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and the implementing regulations. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R.  § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Further, service connection may not be awarded on the basis of aggravation without establishing a pre-aggravation baseline level of disability and comparing it to the current level of disability.  38 C.F.R.  § 3.310(b).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran is seeking service connection for intervertebral disc syndrome of the lumbar spine.  He is already service-connected for a lumbar strain.  In his statements of record and at the DRO and Board hearings, the Veteran has asserted that his intervertebral disc syndrome of the lumbar spine was also caused by his duties as a firefighter while on active duty.  He has asserted that his back symptoms in service progressed to the point of requiring surgery for his disc syndrome.  The Veteran has also reported that a May 2007 post-service injury aggravated and/or exacerbated his ongoing back problems.     

Initially, the Board notes that the record indicates that there was some sort of back injury from playing football in 1997 or 1998 prior to the Veteran's entrance into service.  However, as there was no notation of any back disorder upon entrance examination in July 2000, the Board finds that the Veteran is presumed to have been in sound condition upon entrance into service with respect to any low back disorder.  See 38 U.S.C.A. § 1111.

Service treatment records include the Veteran's August 2004 service examination prior to discharge, which showed that the Veteran reported a past medical history of lower back pain.  However, on examination, the examiner found that there were no significant clinical findings with respect to the back.  Nevertheless, significantly, no x-ray or MRI of the spine was done at that time.  

Post-service VA treatment records dated in January 2006 showed a history of chronic low back pain.  Subsequently, a May 2007 private treatment record showed a recurrence of low back pain after lifting heavy weights with some radiation to the gluteus.  

The Veteran filed a claim seeking service connection for a low back disorder in June 2007.  He was afforded a VA examination in January 2008.  The Veteran reported low back pain while on the job as a firefighter in service.  However, lumbar x-ray was negative.  The examiner diagnosed lumbar strain and found that it was related to service.  

Thereafter, service connection for a lumbar strain was granted in a January 2008 rating decision.  In April 2009, the Veteran filed a claim for an increased rating for his low back disorder.  A contemporaneous x-ray showed discogenic degenerative disease at L5-S1 with no radiographic evidence of fracture or subluxation.  Another April 2009 private record showed a long history of back pain since childhood.  The Veteran reported that it started again while in service.  An MRI showed moderate canal stenosis at L4-5; and focal disc extrusion L5-S1 to the left with displacement of left S1 nerve root in the anterior epidural and moderate left lateral extradural defect on the thecal sac.  

Subsequently, the Veteran underwent two epidural steroid injections for pain in May 2009 followed by left L5-S1 partial discectomy surgery in June 2009.  

In September 2009, the Veteran was afforded another VA examination.  After examining the Veteran, the examiner diagnosed post-operative lumbar spine with degenerative arthritis and found that it was less likely than not related to the already service-connected lumbar strain.  The examiner rationalized that the Veteran had been employed since 2006 as a Department of Defense firefighter, which was a physically demanding job.  There was also documentation of a post-service injury in May 2007.  

A March 2011 medical opinion by M.K., M.D., found that based on the history of symptoms, the Veteran's current intervertebral disc syndrome was linked to the already service-connected lumbar strain.  The examiner noted that the Veteran had similar symptoms over a seven year period and indicated that the disc injury would have been seen on MRI if taken in 2004.  He also noted that a lumbar strain and lumbar herniation can have similar symptoms as the lumbar muscle can be inflamed to the point of pinching on the nerve, which can cause radiating pain.

However, another undated medical opinion by G.B., M.D., found that it was unlikely that the Veteran's lumbar sprain caused or contributed to disc herniation as there were two different etiologies for such disorders, but gave no further explanation.  Regardless, he did indicate that a CT or MRI was needed to make a diagnosis of lumbar disc herniations and that a lumbar strain and lumbar herniation can have similar symptoms and present as back pain.  However, he noted that he only saw references to low back pain, not leg pain prior to 2009.  

The Veteran underwent another lumbar spine surgery in February 2011.  Clinical records continued to show treatment for the Veteran's low back.  

Importantly, the record also includes a September 2012 private opinion from B.M., M.D.   The private examiner noted that that the Veteran worked as a firefighter while in service and he carried an average load of 60 to 80 pounds, sometimes heavier.  The Veteran reported that, during that period, he had yearly episodes where he experienced low back pain radiating slightly down the left side.  The impression was a longstanding history of low back pain including two discectomies at the L4-5 and L5-S1 level with some evidence of degenerative disc disease.  The examiner observed that, regarding the chronicity of the Veteran's back pain, as he has had pain throughout his course of the military for approximately one month each year and it was similar in origin, the examiner indicated that this pain likely demonstrated possible annular tear or early disc bulge and not simple myofascial pain.  He opined that it is as likely as not that the Veteran's condition is connected with his disability including his heavy lifting of a pack from 60-80 pounds, which likely exacerbated some structural disc problems that worsened later on and ultimately resulted in his surgery.

The Veteran was afforded another VA examination in October 2014.  The VA examiner found that the Veteran's disc disease was not related to his lumbar strain, but natural age progression.  He further stated that separating the Veteran's back symptoms was not possible without speculation.  However, he provided no further rationale.  

Initially, the Board observes that the Veteran, as a layperson, is competent to report events within the realm of his personal experience.  See 38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  In this case, the Veteran's DD 214 showed that his primary specialty while on active duty was fire protection journeyman.  As such, his statements concerning his experiences while performing his duties, including carrying 60 to 80 pound packs or heavier, are deemed credible as they are consistent with his duties as a firefighter.  

The Board recognizes that the opinions by Dr. G.B. and the September 2009 VA examiner found that the Veteran's intervertebral disc syndrome was not secondary to his service-connected lumbar strain.  However, Dr. G.B. did not offer any sort of detailed rationale for this finding or offer an opinion on whether the Veteran's disc syndrome was directly related to service.  The September 2009 VA examiner rationalized that the Veteran's intervertebral disc syndrome was related to post-service duties and injuries.  In this regard, the September 2009 examiner indicated that the Veteran's physically demanding duties as a firefighter post-service were the likely cause of his current condition and referenced the May 2007 post-service injury; however, the examiner failed to consider that the Veteran also had similar duties in service and reported back pain in service.  The October 2014 VA examiner likewise found that the Veteran's intervertebral disc syndrome was not directly related to service as it was due to the natural aging process.  However, the examiner failed to provide any rationale for this opinion or address the positive evidence of record.  

The Board must find that Dr. G.B.'s opinion and the VA examinations are inadequate as the examiners did not appear to consider all of the relevant evidence or, in light of such, provide sufficient rationale for the opinion.  The Court has held that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions"); see also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

Whereas, the September 2012 opinion shows that the private examiner considered the Veteran's service history in the report and was aware of the Veteran's medical history.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); Ardison v. Brown, 6 Vet. App. 405, 407 (1994).  Additionally, the examiner provided an etiological opinion, complete with the rationale described above.  Barr, supra.  Moreover, the examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez, supra; Stefl, supra.  Importantly, the March 2011 medical opinion by Dr. M.K. also found that based on the history of symptoms, the Veteran's current intervertebral disc syndrome was linked to the already service-connected lumbar strain.  The examiner further noted that the Veteran had similar symptoms over a seven year period and indicated that the disc injury would have been seen on MRI if taken in 2004.  In sum, the March 2011 opinion also supports the findings of the September 2012 private opinion.  As such, the Board assigns great probative weight to the September 2012 private opinion.  

Therefore, based on the September 2012 private opinion and resolving all doubt in favor of the Veteran, the Board finds that service connection for intervertebral disc syndrome of the lumbar spine is warranted as being directly related to service.  Again, the Veteran's lay statements concerning his experiences in service are consistent with his in-service duties and, thus, deemed credible.  Importantly, the September 2012 private opinion determined that the Veteran's current intervertebral disc syndrome is at least as likely as not caused by or the result of the Veteran's duties as a firefighter in service.  Accordingly, when resolving the benefit of the doubt in favor of the Veteran, the Board must conclude that the evidence is in at least a state of equipoise and service connection for intervertebral disc syndrome is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.

As the Board has found that service connection for intervertebral disc syndrome is warranted on a direct basis, the Board need not consider whether service connection is warranted on a secondary basis as this matter is rendered moot.


ORDER

Service connection for intervertebral disc syndrome of the lumbar spine is granted.  


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In light of the Board's grant of service connection for intervertebral disc syndrome of the lumbar spine, in order to avoid any prejudice to the Veteran, the issues of entitlement to an increased rating for lumbar strain and entitlement to a temporary total rating following surgery must be returned to the AOJ for consideration of these matters in light of the award.  

In this regard, with respect to the claim for a temporary total rating following spinal surgery, the record shows that the Veteran underwent spinal surgery on June 11, 2009.  A July 2009 letter from his physician indicated that the Veteran could return to light duty beginning July 3, 2009 and full activities on July 23, 2009.  The AOJ has denied the Veteran's claim as the surgery was related to the Veteran's nonservice-connected intervertebral disc syndrome as opposed to his service-connected lumbar strain.  However, as the Board has awarded service connection herein for intervertebral disc syndrome, the AOJ must reconsider this matter.  

Likewise, with respect to the claim for an increased rating for lumbar strain, this issue must also be returned in light of the award of service connection for intervertebral disc syndrome so that the AOJ may effectuate the award and assign an appropriate disability rating for both service-connected back disorders as they are evaluated under the same criteria.  

As noted above, the Veteran was most recently afforded a VA examination to address his service-connected lumbar strain in October 2014.  As discussed, the examiner found that separating the Veteran's symptoms from his disc disease and strain was not possible without speculation.  Nevertheless, in light of the award of service connection, the Board finds that the Veteran should be afforded another VA examination to accurately address the severity of the Veteran's intervertebral disc syndrome and lumbar strain.  

Moreover, the examiner opined that it was more likely than not (greater than 50/50 probability) that pain, but not weakness, fatigability, or incoordination, could significantly limit functional ability during flare-ups or when the joint was used repeatedly over a period of time and that there was additional limitation due to pain with change in the baseline range of motion due to pain on use or during flare-ups.  However, the examiner continued that it would be pure speculation to state what additional range of motion loss would be present due to pain on use or during flare-ups since the Veteran is not examined during flare-up.  Unfortunately, the Board finds that the examiner did not adequately explain why he could not express the Veteran additional functional loss in degrees pursuant to Mitchell v. Shinseki, 25 Vet.App. 32, 43-44 (2011).  See Jones v. Shinseki, 23 Vet.App. 382   (2010) ("before the Board can rely on an examiner's conclusion that an etiology opinion would be speculative, the examiner must explain the basis for such opinion or the basis must be otherwise apparent in the Board's review of the evidence.").  As such, the examiner must adequately address any additional functional loss, during flare-ups, including further limitation in range of motion, expressed in degrees.  

Lastly, in light of the need to remand, the Veteran should also be given an opportunity to identify any outstanding private and/or VA treatment records relevant to his back disability.  


Accordingly, the case is REMANDED for the following action:

1.  The Veteran should also be given an opportunity to identify any other outstanding private and/or VA treatment records relevant to the claims remaining on appeal that have not already been associated with the record.  All reasonable attempts should be made to obtain any outstanding VA treatment records.  Likewise, after obtaining any necessary authorization from the Veteran (i.e., a completed and signed VA Form 21-4142) as well as any additional information deemed necessary, the AOJ should request any additional private treatment records.  The AOJ should make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession. 

2.  After obtaining any outstanding records, the Veteran should be afforded an appropriate VA examination to determine the current nature and severity of his service-connected lumbar spine disorders.  The record, including a copy of this remand, must be made available to the examiner for review.  Any medically indicated tests should be accomplished.  

The examiner should describe the nature and severity of all manifestations of the Veteran's lumbar spine disabilities.  Examination findings should be reported to allow for application of pertinent rating criteria for the lumbar spine.  It is imperative that the examiner comment on the functional limitations caused by pain and any other associated symptoms, to include the frequency and severity of flare-ups of these symptoms, and the effect of pain on range of motion.  Specifically, any additional functional loss due to pain on use or during flare-ups, including further limitation in range of motion, should be expressed in degrees.  If such is not possible, the examiner should explain why. The examiner should also clearly determine whether the Veteran has any associated neurological disabilities and comment on the severity of any such disorders, if any.  The examiner should also determine whether the Veteran suffers from any incapacitating episodes due to his intervertebral disc syndrome.  

The examiner should also discuss the impact such disabilities have on the Veteran's activities of daily living and employment. 

A rationale should be provided for any opinion offered. 

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's remaining claims should be readjudicated based on the entirety of the evidence.  If the claims remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


